                         Case 9:18-bk-05998-FMD            Doc 18      Filed 02/14/19      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                02/14/2019 01:35 PM
                                                                COURTROOM Room 4-102
HONORABLE CARYL DELANO
CASE NUMBER:                                                    FILING DATE:
9:18-bk-05998-FMD                        13                       07/20/2018
Chapter 13
DEBTOR:                John Belviso
                       Virginia Belviso
DEBTOR ATTY:           David Lampley
TRUSTEE:               Jon Waage
HEARING:
Continued Confirmation Hearing

APPEARANCES:: Michael Cecil, David Fineman

WITNESSES:

EVIDENCE:

RULING:
Continued Confirmation Hearing - Confirmed O/Trustee
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 9:18-bk-05998-FMD                      Chapter 13
